940 So.2d 645 (2006)
In re Justice of the Peace A.J. MONTALBANO.
No. 2006-O-2340.
Supreme Court of Louisiana.
October 27, 2006.

JUDICIAL DISCIPLINARY PROCEEDINGS
PER CURIAM.
On May 14, 2003 and March 24, 2005, the Judiciary Commission of Louisiana ("Commission") filed a total of eight counts of Formal Charges against Justice of the Peace A.J. Montalbano, Ward 7, Parish of St. Tammany. The Commission conducted a hearing on the Formal Charges on July 21 and 22, 2006, at which both Justice of the Peace Montalbano and his counsel appeared. On September 22, 2006, the Commission recommended to this court that Justice of the Peace Montalbano be removed from office based upon his "complete failure to discharge and perform the duties incumbent on one holding judicial office."
On October 5, 2006, before this court heard oral argument on the Commission's recommendation, Justice of the Peace Montalbano submitted a letter to the Louisiana Secretary of State resigning his office effective October 22, 2006. Upon receipt of the letter by the Secretary of State, the Office of Special Counsel filed a motion to dismiss this proceeding without prejudice as moot.[1]
Justice of the Peace Montalbano's resignation of his judicial office renders this *646 disciplinary proceeding moot. In re: Green, 05-2120 (La.8/23/05), 913 So.2d 113; In re: Naccari, 95-0227 (La.6/30/95), 657 So.2d 91. Accordingly, we will grant the motion to dismiss without prejudice filed by the Office of Special Counsel.

DECREE
It is the judgment of this court that the resignation of A.J. Montalbano from the office of Justice of the Peace, Ward 7, Parish of St. Tammany, renders this disciplinary proceeding against him moot. Accordingly, the motion to dismiss this proceeding without prejudice is granted, reserving the right of the Judiciary Commission to reinstate the proceeding against A.J. Montalbano should he qualify for, and be elected to, the office of justice of the peace.
CASE DISMISSED WITHOUT PREJUDICE AS MOOT.
NOTES
[1]  The dismissal without prejudice was sought in the event that Justice of the Peace Montalbano decides to qualify for, and is elected to, the office of justice of the peace. If that were to occur, the Commission could seek to reinstate these proceedings in this court against Justice of the Peace Montalbano.